This is an appeal from a judgment upon a common law certiorari, affirming proceedings of defendant in removing relator from the office of superintendent of the Brooklyn police force. The statute (chap. 863, of the Laws of 1873, § 14) confers power upon the police board to remove on conviction any member of the force for any legal offence, neglect of duty, violation of rules or incapacity. No question is made but that the board had jurisdiction of the person and of the subject matter. The accused had a full, and as we must presume, a fair trial, and had the benefit of counsel to conduct his defence. The evidence is quite voluminous, embracing the general management of the police force by the relator, and his conduct in respect to various specified crimes, which had been committed, and in arresting and delivering a fugitive criminal from England to a detective from that country, without a warrant or the authority of extradition proceedings. The board adjudged that the relator was *Page 411 
"incapacitated for the performance of the duties of his office", and thereupon removed him.
The only point presented for the consideration of this court is, that the finding was not justified by the evidence. After a careful consideration of the evidence, and an examination of the authorities, I am convicted that this is not a case where this court can rightfully interfere with the decision of the board. The office of a common law certiorari has been very much enlarged by the later decisions in this State, but there is no authority holding that questions of fact from conflicting evidence, or conflicting inferences which may be drawn from facts, or matter of judgment or discretion in a case justifying their exercise, can be reviewed. Only errors in law affecting materially the rights of the parties may be corrected, and the evidence may be examined in order to determine whether there is any competent proof to justify the adjudication made. (39 N.Y., 506;45 N.Y., 766.) This case involved the competency of the relator for the office of superintendent of the police force, an office requiring peculiar and superior qualifications. A person may have good character, excellent habits, good intentions, sufficient general intelligence, and even in may respect be a good officer, and yet not be adapted to the proper discharge of the important duties of superintendent of police. The relator may possess many, if not all, of the specified qualifications.
There is nothing culpable or criminal either in omission or commission clearly established, and it would be difficult for me to find from the evidence a want of capacity. Yet there are facts disclosed from which an inference of want of proper capacity might be drawn by those possessing superior knowledge upon the subject, and this necessarily reforms it to the judgment and skill of the members of the board, who are presumed to be competent, and who are responsible in some degree for the most efficient working of the force. It is not needful that we should concur on the merits in their finding in order to affirm their judgment. It is enough if there is any evidence to warrant their finding. It would be impracticable *Page 412 
for this court to grope through the evidence and consider the numerous acts of the relator, done under a great variety of circumstances, and determine intelligently the question of capacity. It was not necessary to establish a defect of general capacity, but a defect of capacity for this particular office, and whether the evidence established such a defect it is impossible for this court to determine.
There was much evidence given of what the relator did, and what he omitted to do, and the board were called upon to say from his whole conduct, as disclosed in connection with the surrounding circumstances, what degree of capacity as superintendent it established, and whether in their judgment that was sufficient for the proper discharge of the duties of his office.
This being the nature of the evidence and the character of the questions involved, we deem it unnecessary to review the evidence in detail.
Our conclusion is, that we cannot say as matter of law that the evidence was not sufficient, and the judgment must be affirmed.
All concur.
Judgment affirmed.